United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF THE NAVY, CONCORD
NAVAL WEAPONS STATION, Concord, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Tracy L. Kenney, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1812
Issued: January 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 26, 2009 nonmerit decision denying his request for
reconsideration. The last merit decision was issued by the Office on March 12, 2008. Because
more than one year elapsed between the Office’s last merit decision and the filing of this appeal
on July 7, 2009, the Board lacks jurisdiction to review the merits of this claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
On appeal, appellant contends that the Office should have expanded his claim to include
additional diagnosed conditions.
1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On September 10, 1982 appellant, then a 55-year-old stevedore, filed a traumatic injury
claim alleging that he sustained a back injury in the performance of duty. The Office accepted
his claim for right sciatica. Appellant stopped working in 1984 and received appropriate wageloss compensation and medical benefits.
In a decision dated August 24, 2006, the Office terminated appellant’s compensation and
medical benefits effective September 3, 2006 on the grounds that his accepted sciatica condition
had resolved. Its decision was based on the July 21, 2006 referee report of Dr. John W.
Batcheller, a Board-certified orthopedic surgeon, who found that appellant no longer had
residuals of the accepted condition and that his current medical conditions, which included
lumbar spondylosis, were not causally related to the accepted injury. By decision dated April 4,
2007, an Office hearing representative affirmed the termination of benefits. On March 12, 2008
the Office denied modification of its previous decisions, finding that the weight of the medical
evidence established that the accepted condition had totally resolved. In a nonmerit decision
dated July 28, 2008, it denied appellant’s request for reconsideration.
On December 28, 2008 appellant submitted a request for reconsideration. He contended
that the Office should have expanded his claim to include bulging discs and herniations, as
diagnosed by his treating physicians. Appellant also argued that the Office failed to properly
consider all of the medical evidence of record, including documents relating to his other
diagnosed conditions. He did not submit any additional documents in support of his
reconsideration request.
By decision dated March 26, 2009, the Office denied appellant’s request for merit review
on the grounds that his request neither raised substantive legal questions nor included new and
relevant evidence.
LEGAL PRECEDENT
Under section 8128 (a) of the Federal Employees’ Compensation Act,2 the Office has the
discretion to reopen a case for review on the merits. The Office must exercise this discretion in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations,3 which provides that a claimant may obtain review of the merits of his or her written
application for reconsideration, including all supporting documents, sets forth arguments and
contain evidence that: (i) shows that the Office erroneously applied or interpreted a specific
point of law; or (ii) advances a relevant legal argument not previously considered by the Office;
or (iii) constitutes relevant and pertinent new evidence not previously considered by the Office.

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

2

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4
ANALYSIS
Appellant’s December 28, 2008 request for reconsideration did not demonstrate that the
Office erroneously applied or interpreted a specific point of law, or that he advanced a relevant
legal argument not previously considered by the Office. Although appellant alleged that the
Office did not follow certain procedures by failing to expand his claim to include bulging and
herniated discs, he submitted no evidence to support his contention. Moreover, his argument that
he continues to suffer residuals from his accepted injury is repetitive. Consequently, appellant is
not entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(2).
As noted above, appellant did not submit any new evidence with his reconsideration
request. Therefore, he did not meet the third requirement listed in section 10.606(b) by
constituting relevant and pertinent new evidence not previously considered by the Office.
The Board finds that the Office properly determined that appellant was not entitled to
further review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied his December 28, 2008 request for reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for further
review of the merits under 5 U.S.C. § 8128(a).

4

Id. at § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

